                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

  Charles Dean Cassada Willingham,     )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00231-FDW
                                       )
                 vs.                   )
                                       )
       Eelene Mimi Strangfeld          )
     Christain Arnold Strangfeld       )
        Dina Micheall Boyd             )
        Paul R. Robinson Jr.           )
           Todd Williams               )
          M Leann Melton               )
       Buncombe County Jail            )
            Everitt Smith              )
        Dir. of Sheriff Dept.          )
     Mikeal Robert William Pears       )
        Binjamen Ben Boyd              )
        Michaelle Casterline,          )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 12, 2019 Order.

                                               September 12, 2019
